DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive.
Applicant states (Remarks pg. 12) that Cho does not disclose feature sequences being generated while the main signal is being transmitted.  The examiner respectfully disagrees.  Cho discloses at [0055] and Fig. 7 that feature information is extracted from a broadcast and stored in a database when the features from the broadcast have not previously been stored.  Further, Cho describes at [0050]: “image feature information extracting unit 220-1 may extract the image feature information by extracting a portion of the image frame included in the broadcast content at a predetermined interval. For example, the image feature information extractor 220-1 captures image frames at intervals of 0.5 seconds from sequentially received images of broadcast content, and edge histograms for each of the captured image frames.”  Given these teachings, the skilled artisan would understand the Cho reference to disclose that features are extracted from the broadcast content and stored in a database while the signal is being transmitted, as required by the claims.
Applicant argues (Remarks pg. 14) that the system of Wang, Cho, and van Beek does not arrive at the invention that is recited in claim 30.  Applicant reasons that van Beek only teaches delivering data “before an expiry (deadline) so that there is no interference or delay.”  The examiner respectfully maintains that the invention recited in claim 30 is rendered obvious by the combination of Wang, Cho, and van Beek.  The skilled artisan would recognize that because the audio metadata in Wang is delivered separately from the broadcast content (see Wang Fig. 3B), on-time delivery of this information is crucial for proper performance.  While not described in such terms in Wang, this audio metadata has a delivery deadline that must be met in order to be synchronized with the broadcast.  Therefore the teachings described in van Beek that relate to altering an encoding method to ensure that data is delivered by a deadline would have motivated the skilled artisan to modify Wang to incorporate this feature in order to ensure synchronization.
Applicant’s arguments regarding claim 31 have been considered and are persuasive.  Claim 31 is allowed.
The issue relating to conditional limitations in claim 1 that was described previous has been overcome by Applicant’s amendment.  The examiner notes that claims 4 and 8 have not been amended, and still recite conditional “if/then” statements.
The §112(b) rejection of claims 26 and 27 has been overcome.
Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US Pub No. 20140360343 in view of Cho, KR 20120063798, and further in view of Schaffer, WO 02/37850.

As to claim 1 Wang discloses a method for synchronizing an additional signal to a primary signal which is transmitted to many playback devices in a broadcasting process ([0019] – the content is a live broadcast), the method including:
- Generation of synchronization information for a primary signal by extracting at least one signal feature sequence of the primary signal and comparing it to DB feature sequences stored in a database, wherein the signal feature sequence and the DB feature sequences comprise features in the frequency space ([0031] – fingerprints, or synchronization information, are generated by extracting signal features.  Fingerprints may be generated at either the client or the identification server.  [0040] – features are in the frequency space), wherein the primary signal is transformed into the frequency space using a fast Fourier transform of a portion of the primary signal and the features are frequency peaks which are above a certain threshold value (US Patent 6,990,453 is incorporated by reference at [0036].  This patent shows an FFT of portions of the signal to match frequency peaks that are above a threshold value: see col. 11 lines 6-32.  The two or three strongest peaks are chosen for comparison (see col. 10 lines 8-24), thus defining a threshold value equaling that of the 2nd or 3rd strongest peak); 
-Detecting that the signal feature sequence matches one of the DB feature sequences to a predetermined degree, and in response to said detecting, synchronization information of the matching DB feature sequences is allocated to the primary signal at a position specified by the signal feature sequence ([0041]-[0043], [0090] – if a matching fingerprint is found within an allowed tolerance (predetermined degree), audio metadata including lyrics (i.e. synchronization information) are determined to be associated with (i.e. are allocated to) the audio); 
- Transmission of the synchronization information to one of the playback devices, which outputs an additional signal synchronously to the primary signal based on the synchronization information ([0091] and Fig. 3B – metadata and lyrics 316, or synchronization information, are transmitted to the playback device).
Wang discloses that the portion is 1024/8000ths of a second (see col. 11 lines 11-14) but fails to disclose that the portion is not longer than 50ms.  However, in an analogous art of audio recognition, Schaffer discloses using Fourier transform window sizes of 45ms (pg. 7 paragraphs 3-4).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify Wang to use the audio recognition disclosed by Schaffer, the rationale being to reduce computational complexity in processing and analyzing signal features.
Wang discloses that new content is added to the database index (see [0032]) but fails to explicitly disclose generation of DB feature sequences for a database from the primary signal while the primary signal is being transmitted from a broadcast station to the playback device. 
However, in an analogous art, Cho discloses generation of DB feature sequences for a database from a primary signal while the primary signal is being transmitted from a broadcast station to a playback device ([0052]-[0055] – feature sequences for broadcast content are stored in a database during the broadcast).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Wang and Schaffer with the teachings of Cho, the rationale being to enable future re-broadcasts of the signal to be matched with fingerprints in the database.

As to claim 2 Wang discloses that the time of the signal feature sequence in the primary signal, which matches the DB feature sequence, is determined and this time is used as an extraction time in order to generate the synchronization information ([0017], [0077], [0093]-[0094]).   

As to claim 3 Wang discloses that tAttorney Docket No.: 0001.0104US1 (P289504US) the DB feature sequence is allocated time information, which defines a particular DB time relative to the DB feature sequence that is used to generate the synchronization information ([0095]).  

As to claim 4 Wang discloses that synchronization information is allocated to the additional signal by extracting a signal feature sequence of the additional signal and comparing it to DB feature sequences stored in a database ([0041]-[0043], [0090]); if the signal feature sequence matches one of the DB feature sequences to a predetermined degree, then synchronization information is allocated to the additional signal at a position specified by the signal feature sequence or synchronization information is allocated to the additional signal manually or an additional signal is used to which synchronization information has already been allocated in advance (Fig. 3B-Fig. 4; [0095] – metadata and lyrics, or synchronization information, is allocated in advance).  

As to claim 5 Wang discloses that the synchronization information comprises one or more of the following pieces of data: Time information, which describes a time of the primary and/or additional signal relative to a detected signal feature sequence, A time stamp, which describes a particular time in the primary and/or additional signal ([0091]).

As to claim 6 Wang discloses that tthe synchronization information is generated in a synchronization server, which is embodied independently of a playback device (Fig. 3B: 306).  

As to claim 7 Wang discloses that in the playback device, the additional signal is synchronized to the primary signal - in that the primary signal and the additional signal are output on the playback device and each contain one or more time markers as synchronization information based on which the playback device synchronously allocates the additional signal to the primary signal or - based on a playback time measured in the playback device by means of a clock, to which playback time the additional signal is allocated by means of the synchronization information in such a way that the additional signal is output synchronously to the primary signal (Fig. 4 and its description).  

As to claim 8 Wang discloses that if several signal feature sequences match corresponding DB feature sequences to a predetermined degree, then these signal feature sequences are evaluated according to predetermined rules and the signal feature sequence with the best evaluation is selected for allocating the synchronization information to the primary signal at a position specified by the signal feature sequence ([0041]).  

As to claim 9 Wang discloses that the predetermined rules include the following rule: - The larger the number of matching features of a feature sequence is, the better the evaluation is ([0041]).  

Claims 19-21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Schaffer, and Cho, as described above, and further in view of Pattenden, CA Pub No. 2739104.

As to claim 19 the system of Wang, Schaffer, and Cho fails to disclose that to calibrate the latency in a playback device for outputting a media signal on the playback device, a reference signal is output, which is simultaneously received by a corresponding sensor; the output reference signal and the received reference signal are compared to each other in order to determine a time interval required for relaying the reference signal and/or for actually outputting it to the playback device, and this time interval is used as a time offset in order to determine an output time at which a signal is output on the media playback device.  
However, in an analogous art, Pattenden discloses that to calibrate the latency in a playback device for outputting a media signal on the playback device, a reference signal is output, which is simultaneously received by a corresponding sensor; the output reference signal and the received reference signal are compared to each other in order to determine a time interval required for relaying the reference signal and/or for actually outputting it to the playback device, and this time interval is used as a time offset in order to determine an output time at which a signal is output on the media playback device (pg. 29 line 1 – pg. 30 line 14).  
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Wang and Cho with the teachings of Pattenden, the motivation being to properly calibrate playback to maintain improved synchronization (see Pattenden Background).

As to claim 20 Pattenden discloses that the reference signal includes an audio signal and the sensor is a microphone (pg. 29 and 30).

As to claim 21 Pattenden discloses that the time interval is determined by determining the transmission time and the reception time of the reference signal; the time interval is derived from the time difference between these two times and the measurement of at least one of the two times is carried out by comparing an extracted reference signal feature sequence to one or more previously stored reference signal feature sequences (pg. 31 lines 4-17).

As to claim 28 see rejection of claim 19.

Claims 22-23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Schaffer, and Cho, as applied above, and further in view of Keyser-Allen et al., US Pub No. 20170181113.

As to claim 22 the system of Wang, Schaffer, and Cho fails to disclose that an additional signal is transmitted from a synchronization server, which is embodied to be independent of a playback device, to the playback device and in the synchronization server, synchronization information is generated, which relates to a server time of the synchronization server that is measured in the synchronization server with a clock provided there; in the playback device, a playback device clock is provided for measuring the playback time, which is synchronized with the server time at least once, and a time drift of the playback time relative to the server time is measured and this time drift is taken into account in the synchronization of the additional signal to the primary signal.
However, in an analogous art, Keyser-Allen discloses an additional signal is transmitted from a synchronization server, which is embodied to be independent of a playback device, to the playback device and in the synchronization server, synchronization information is generated, which relates to a server time of the synchronization server that is measured in the synchronization server with a clock provided there; in the playback device, a playback device clock is provided for measuring the playback time, which is synchronized with the server time at least once, and a time drift of the playback time relative to the server time is measured and this time drift is taken into account in the synchronization of the additional signal to the primary signal ([0095]-[0098], [0100], [0121] – synchronization of media streams entails synchronization of local clocks.  Time drift is calculated and utilized to maintain synchronization).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Wang, Schaffer, and Cho with the teachings of Keyser-Allen, the motivation being to maintain synchronization.

As to claim 23 Keyser-Allen discloses that the time drift is determined by multiple transmission of a time signal of the server time to the playback device or multiple transmission of the playback time to the synchronization server and comparison of the transmitted time signal to the locally present time signal in order to calculate a respective time difference; the time drift is determined based on the deviations of the time differences ([0098]).

As to claim 29 see rejection of claim 22.

Claims 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Schaffer, and Cho, as applied above, and further in view of van Beek, US Pub No. 20060095942.

As to claim 24 the system of Wang, Schaffer, and Cho fails to disclose that based on the synchronization information, a determination is made as to how much time is available for transmitting the additional signal from a predetermined server to a playback device and based on this time, either one or more encoding methods are selected or adjusted automatically and/or one or more transmission paths are selected.
However, in an analogous art, van Beek discloses that a determination is made as to how much time is available for transmitting a signal from a predetermined server to a playback device and based on this time, either one or more encoding methods are selected or adjusted automatically ([0291] – a delivery deadline is determined, and an encoding method is chosen to ensure that information is delivered prior to this deadline).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Wang, Schaffer, and Cho with the teachings of van Beek, the rationale being to ensure that the time-sensitive synchronization information is received at the client in time for it to be displayed at the proper time.

As to claim 30 see rejection of claim 24.

Allowable Subject Matter
Claims 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 31 is allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is described in the prior art rejections above.  The prior art does not disclose that “time stamps of the available additional signals are transmitted to a playback device and by means of this, the available buffer time is calculated, and in a second step, the additional signal is transmitted from an additional signal server to a playback device; the quality of the additional signal depends on the buffer time and on the available bit rate.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423